DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021, has been entered.
 
Status of Claims
Claim 1 is amended.
Claims 13-20 are canceled.
Claims 1-12 and 21-28 are pending.

Response to Remarks
35 U.S.C. § 101
Applicant’s arguments, see pp. 8-11, filed November 29, 2021, with respect to claims 1-12 and 21-28 have been fully considered and are persuasive.  The rejection of August 27, 2021, has been withdrawn. 

35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-12 and 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per Claims 1-12 and 21-28: Independent claim 1 recites “wherein receipt of the acknowledgement enables transfer of the license-burdened digital content from the first electronic device to the second electronic device”, which was added in a previous amendment.  However, the originally-filed specification fails to support this claim language.  Rather, the originally-filed specification, at ¶¶ 56, 58, and 61 describe the blockchain processor sending acknowledgements to the two parties.  However, the originally-filed specification fails to disclose that receiving such acknowledgements enables transfer of the license-burdened digital content.  Therefore, the originally-filed specification fails to adequately support this claim element.  Dependent claims 2-12 and 21-28 are rejected by reason of their dependency from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per Claims 1-12 and 21-28: Independent claim 1 recites “wherein the first electronic device is configured to compile details of the transaction into a transaction envelope stored in the first memory”.  However, it is unclear which claimed component of the first electronic device performs this operation.  For example, is it the first processor or the first memory that performs this function?  Therefore, it is unclear which component of the first electronic device performs this function.  Accordingly, independent claim 1 is indefinite.  Dependent claims 2-12 and 21-28 are rejected by reason of their dependency from independent claim 1 and for failing to cure the deficiencies of independent claim 1.  For purposes of examination, it will be interpreted to mean that the first processor performs this function.
Per Claim 12: Claim 12 recites “wherein the data science subsystem is in electronic communication, over the electronic communications network, with at least one of the content owner system and the service provider system.”  However, there is insufficient antecedent basis for the data science subsystem.  Accordingly, claim 12 is indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 6, 21, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0116693 to Rae et al. in view of U.S. Patent No. 6,226,618 to Downs et al.
Per Claim 1: Rae discloses:
A system for distributing encumbered content over an electronic communications network, comprising: (see Rae at Abstract: Systems and methods for decentralizing commerce and rights management for digital assets using a blockchain rights ledger in accordance with embodiments of the invention are disclosed.)
a first electronic device (e.g., seller) [[including a first processor and a first memory]]; (see Rae at ¶ 69: A license transfer transaction can be entered by a initial licensee (e.g., seller) that gives her license to another licensee (e.g., buyer).)
a second electronic device (e.g., buyer) [[including a second processor and a second memory, the second electronic device being configured to (i) communicate with the first electronic device over the electronic communications network, and (ii) and negotiate a transaction having a transaction ID with the first electronic device for a license-burdened digital content to be transferred]]; (see Rae at ¶ 69: A license transfer transaction can be entered by a initial licensee (e.g., seller) that gives her license to another licensee (e.g., buyer).)
a blockchain ledger; and (see Rae at ¶ 33: Many embodiments of the present invention include a decentralized, distributed digital rights ledger that documents the rights transfer (also called licenses) from creators to end-users (also called licensees, users, end users or consumers) and/or between end users, referred to here as a blockchain rights ledger.)
a blockchain processor, in operable communication with the blockchain ledger, the first electronic device, and the second electronic device over the electronic communications network, (see Rae at ¶ 40: The digital rights ledger system 100, includes a blockchain management device 110 that can communicate with one or more other nodes via a network 120.)
wherein the blockchain processor is configured to: receive an envelope submission from the first electronic device, the envelope submission including the transaction envelope and one or more of the transaction ID and the envelope ID; (see Rae at ¶ 66: A license issuance transaction can be entered by a creator of a work and specifies any of a variety of restrictions such as, but not limited to, a play count (number of times a user and/or platform can play the content, may include time of playback as well), a transfer count (number of times the license may be transferred to another user/licensee), transfer delay (minimum time between last play of previous licensee and first play of next licensee), and/or expiration (date after which the license is no longer valid). In further embodiments, a reference to an external license is included in place of or in addition to restrictions listed within the transaction. A license issuance transaction contains a license identifier (or transaction identifier of the license issuance transaction) of the associated license and an identification of the work, which may be a hash and may be the same as that identifying hash embedded in the registration of the work within the blockchain. In many embodiments, a license issuance transaction contains the licensee's public key to enable licensee to prove ownership. It is signed by including a signature(s) generated using the private key of the creator to show her consent.  See also ¶ 65: Transactions represent various types of restrictions and operations concerning a media work and can be stored in a block as entries, each having a transaction identifier (ID).)
cryptographically add one or more transaction blocks to the blockchain ledger relating to the transaction using cipher chaining techniques to calculating a digital chain for the one or more transaction blocks from a plurality of end blocks at a time-sequenced end of the blockchain ledger, wherein the one or more transaction blocks includes the transaction envelope on-chain; (see Rae at ¶ 64: In many embodiments, a new creation may be registered into a block in the ledger by a device, allowing for licensing of that creation.  See also ¶ 63: Techniques for managing blockchains in the context of currency are described in “Bitcoin: A Peer-to-Peer Electronic Cash System” by Satoshi Nakamoto, published in 2008, the disclosure of which relevant to blockchain structure is hereby incorporated by reference in its entirety.)
confirm, from the blockchain ledger, using the encumbrance data in the received on-chain envelope submission, negotiated terms of the transaction to validate the transaction; (see Rae at ¶ 89: A playback device having access to a blockchain rights ledger can utilize transaction information in the ledger to enable playback of a piece of content. A process for playing back content in accordance with embodiments of the invention is illustrated in FIG. 8.  See also ¶ 90: The process 800 can include verifying (804) playback conditions. Playback conditions can include the presence of security features such as, but not limited to, High-bandwidth Digital Content Protection (HDCP), types of output ports (HDMI, DVI, VGA, etc.), and/or software integrity. Additional conditions can include license duration (i.e., not expired) and checking play count and platform activation count.)
update the blockchain ledger with information regarding the validated transaction by cryptographically adding at least one additional block to the one or more transaction blocks on the blockchain ledger; and (see Rae at ¶ 72: A play count transaction is entered by a platform that plays back the content and represents that the platform has played or begun playback of the content. A play count transaction includes a license identifier (or transaction identifier of the license issuance transaction) of the associated license and an identification of the platform. In some embodiments, a play count transaction can increment or the total transactions can be summed to compare to license terms. In other embodiments, a first play count transaction includes the total number of allowed playbacks, and subsequent transactions decrement to represent the number of remaining playbacks allowed.)
wherein the license-burdened digital content is different from the one or more transaction blocks and the at least one additional block, and (see Rae at ¶ 66: A license issuance transaction can be entered by a creator of a work and specifies any of a variety of restrictions such as, but not limited to, a play count (number of times a user and/or platform can play the content, may include time of playback as well), a transfer count (number of times the license may be transferred to another user/licensee), transfer delay (minimum time between last play of previous licensee and first play of next licensee), and/or expiration (date after which the license is no longer valid). In further embodiments, a reference to an external license is included in place of or in addition to restrictions listed within the transaction. A license issuance transaction contains a license identifier (or transaction identifier of the license issuance transaction) of the associated license and an identification of the work, which may be a hash and may be the same as that identifying hash embedded in the registration of the work within the blockchain.)
However, Rae fails to disclose, but Downs, an analogous art of digital content rights, discloses:
a first electronic device including a first processor and a first memory; (see Downs at 9:62-10:3: Electronic Digital Content Store(s) 103 are the entities who market the Content 113 through a wide variety of services or applications, such as Content 113 theme programming or electronic merchandising of Content 113. Electronic Digital Content Store(s) 103 manage the design, development, business operations, settlements, merchandising, marketing, and sales of their services. Example online Electronic Digital Content Store(s) 103 are Web sites that provide electronic downloads of software.)
a second electronic device including a second processor and a second memory, the second electronic device being configured to (i) communicate with the first electronic device over the electronic communications network, and (ii) and negotiate a transaction having a transaction ID with the first electronic device for a license-burdened digital content to be transferred; (see Downs at 11:30-34: The End-User Device(s) 109 can be any player device that contains an End-User Player Application 195 (described later) compliant with the Secure Digital Content Electronic Distribution System 100 specifications. These devices may include PCS, set top boxes (IRDs), and Internet appliances.  See also 23:57-24:4: After the completion of the Content-purchase transaction between the End-User Device(s) 109 and the Electronic Digital Content Store(s) 103 (step 603), the Electronic Digital Content Store(s) 103 creates and transfers to the End-User Device(s) 109 a Transaction SC(s) 640 (step 604). The Transaction SC(s) 640 includes a unique Transaction ID 535, the purchaser's name (i.e. End-User(s)') (not shown), the Public Key 661 ofthe End-User Device(s) 109, and the Offer SC(s) 641 associated with the purchased Content 113. Transaction Data 642 in FIG. 6 represents both the Transaction ID 535 and the End-User(s) name (not shown). The Transaction Data 642 is encrypted with the Public Key 621 of the Clearinghouse(s) 105. Optionally, the Transaction SC(s) 640 is signed with a Digital Signature 643 of the Electronic Digital Content Store(s) 103.)
wherein the first electronic device is configured to compile details of the transaction into a transaction envelope stored in the first memory, wherein the compiled details of the transaction in the transaction envelope include encumbrance data regarding a license encumbering the license-burdened digital content, wherein the transaction envelope has an envelope ID different from the transaction ID, and (see Downs at Col. 19, Step 138: Once the Electronic Digital Content Store(s) 103 receives the credit card authorization number back from the credit card clearing organization, it stores this into a database and invokes the SC Packer Tool to build a Transaction SC. This Transaction SC includes all of the Offer SCs for the Content 113 that the End-Users(s) has purchased, a Transaction ID that can be tracked back to the Electronic Digital Content Store(s) 103, information that identifies the End-User(s), compression levels, Usage Conditions and the price list for the songs purchased.)
transmit an acknowledgement of the validated transaction to the first and second electronic devices, (see Downs at 24:48-62: After receiving the License SC(s) 660, the End-User Device(s) 109 decrypts the Symmetric Key 623 and the Transaction Data 642 previously received from the Clearinghouse(s) 105 and requests the Content SC(s) 630 (step 607) from a Content Hosting Site(s) 111. Upon arrival of the Content SC(s) 630 (step 608), the End-User Device(s) 109 decrypts the Content 113 using the Symmetric Key 623 (step 609), and passes the Content 113 and the Transaction Data 642 to the other layers for license watermarking, copy/play coding, scrambling, and fuirther Content 113 processing as described previously for FIG. 5. Finally, the Clearinghouse(s) 105 on a periodic basis transmits summary transaction reports to the Content Provider(s) 101 and the Electronic Digital Content Store(s) 103 for auditing and tracking purposes (step 610).)
wherein receipt of the acknowledgement enables transfer of the license-burdened digital content from the first electronic device to the second electronic device. (see Downs at 24:48-62: After receiving the License SC(s) 660, the End-User Device(s) 109 decrypts the Symmetric Key 623 and the Transaction Data 642 previously received from the Clearinghouse(s) 105 and requests the Content SC(s) 630 (step 607) from a Content Hosting Site(s) 111. Upon arrival of the Content SC(s) 630 (step 608), the End-User Device(s) 109 decrypts the Content 113 using the Symmetric Key 623 (step 609), and passes the Content 113 and the Transaction Data 642 to the other layers for license watermarking, copy/play coding, scrambling, and fuirther Content 113 processing as described previously for FIG. 5. Finally, the Clearinghouse(s) 105 on a periodic basis transmits summary transaction reports to the Content Provider(s) 101 and the Electronic Digital Content Store(s) 103 for auditing and tracking purposes (step 610).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rae to include buyer and seller computing devices that negotiate a digital content transaction using the techniques disclosed in Downs.  One of ordinary skill in the art would have been motivated to do so to include purchasing details in addition to the rights details to have an immutable ledger that can be used to verify not only licensing rights but also transaction details.

Per Claim 4: The combination of Rae and Downs discloses the subject matter of claim 1, from which claim 2 depends.  However, Rae fails to disclose, but Downs discloses:
a data science subsystem in electronic communication with the blockchain processor over the electronic communications network. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship other than storing this data.  However, for compact prosecution purposes, the following citation is provided: see Downs at 23:57-67: After the completion of the Content-purchase transaction between the End-User Device(s) 109 and the Electronic Digital Content Store(s) 103 (step 603), the Electronic Digital Content Store(s) 103 creates and transfers to the End-User Device(s) 109 a Transaction SC(s) 640 (step 604). The Transaction SC(s) 640 includes a unique Transaction ID 535, the purchaser's name (i.e. End-User(s)') (not shown), the Public Key 661 of the End-User Device(s) 109, and the Offer SC(s) 641 associated with the purchased Content 113. Transaction Data 642 in FIG. 6 represents both the Transaction ID 535 and the End-User(s) name (not shown).  See also 24:5-9: Upon reception of the Transaction SC(s) 640 (and the Offer SC(s) 641 included in it), the End-User Player Application 195 running on End-User Device(s) 109 solicits license authorization from the Clearinghouse(s) 105 by means of an Order SC(s) 650 (step 605).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rae to store such identification information as taught by Downs.  One of ordinary skill in the art would have been motivated to include such information at both the buyer and seller, as well as third parties, in Rae may verify the licensing restrictions for transferred content.

Per Claim 6: The combination of Rae and Downs discloses the subject matter of claim 1, from which claim 6 depends.  Rae further discloses:
wherein the blockchain processor is further configured to utilize the blockchain ledger to verify, from the received envelope submission, that the license encumbering the digital content is transferred to second memory with the transfer of the license-burdened digital content. (see Rae at ¶ 69: A license transfer transaction can be entered by a initial licensee (e.g., seller) that gives her license to another licensee (e.g., buyer). A license transfer transaction contains a license identifier (or transaction identifier of the license issuance or transfer transaction) of the associated license and an identification of the buyer. In many embodiments, the identification of the buyer is her public key. In other embodiments, the licensor and licensee may be identified in other ways appreciable by one skilled in the art. Similar to the license issuance transaction described above, an encrypted content key or parts thereof encrypted using a licensee's public key can be included in the license transfer transaction The transaction is confirmed by seller with a digital signature.)

Per Claim 21: The combination of Rae and Downs discloses the subject matter of claim 4, from which claim 21 depends.  However, Rae fails to disclose, but Downs discloses:
wherein the first and second memories are further configured to store one or more of a party certificate, a hash of the license-burdened digital content to be transferred, a media uniform resource identifier, a timestamp of the digital content to be transferred, a party rating, a rating of the digital license- burdened content to be transferred, terms of agreement between the first electronic device and the second electronic device, the license burdening the license-burdened digital content to be transferred, and exchange rate information related to a monetary exchange for the transfer of the license-burdened digital content to be transferred. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with this specific data.  However, for compact prosecution purposes, the following citation is provided: see Downs at 29:18-23: [Content URL]—A parameter in a record in the Key Description part. This is a URL that points to the encrypted Content 113 in the Content SC(s) 630 that is associated with this Metadata SC(s) 620. The Metadata SC(s) 620 itself does not contain the encrypted Content 113.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rae so that a buyer and/or seller stores the data disclosed in Downs.  One of ordinary skill in the art would have been motivated to include such information to identify where the digital content may be accessed and enable a party to access the digital content.

Per Claim 28: The combination of Rae and Downs discloses the subject matter of claim 1, from which claim 28 depends.  Rae further discloses:
further comprising a blockchain node in operable communication with the first electronic device and the blockchain processor, wherein the blockchain processor is configured to receive the transaction envelope from the blockchain node and cryptographically add the transaction envelope to the blockchain ledger when the first electronic device broadcasts the transaction envelope to the blockchain node. (see Rae at ¶ 40: The digital rights ledger system 100, includes a blockchain management device 110 that can communicate with one or more other nodes via a network 120.  See also ¶ 57: In addition, content rights module 380 can contain a ledger modification application 382 that can add new data/transactions to the ledger, as well as an optional ledger block closing application 381 that configures the processor to perform the computational work to close a block in the ledger.)

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rae and Downs as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2017/0031676 to Cecchetti et al.
Per Claim 2: The combination of Rae and Downs discloses the subject matter of claim 1, from which claim 2 depends.  However, the combination of Rae and Downs fails to disclose, but Cecchetti, an analogous art of content distribution using blockchain, discloses:
data science subsystem in electronic communication with the blockchain processor over the electronic communications network. (see Cecchetti at ¶ 57: Method 700, at 730, can comprise storing a least a portion of the blockchain. The stored portion of the blockchain can comprise the SUBB. The device can then facilitate access to the stored SUBB by another device. At this point method 700 can end. In an aspect, method 700 enables the device to store up to the full blockchain. The stored portion of the blockchain can comprise the SUBB where the SUBB was determined to be relevant at 720. The device can then aid in distribution of the blockchain to other devices. This can result in decentralization of the blockchain, which can make the blockchain distribution of computer data more robust against a failure of any one distribution node.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cited structure disclosed in Cecchetti in Rae.  The claimed invention would have been obvious because it is a combination of old elements, and in the combination each element would have performed the same function as it did separately.  Further, one of ordinary skill in the art would have recognized that the result of the combination was predictable.

Per Claim 3: The combination of Rae, Downs, and Cecchetti discloses the subject matter of claim 2, from which claim 3 depends.  However, the combination of Rae and Downs fails to disclose, but Cecchetti discloses:
wherein the data science subsystem comprises at least one of an external memory device and a decentralized data storage center. (see Cecchetti at ¶ 57: Method 700, at 730, can comprise storing a least a portion of the blockchain. The stored portion of the blockchain can comprise the SUBB. The device can then facilitate access to the stored SUBB by another device. At this point method 700 can end. In an aspect, method 700 enables the device to store up to the full blockchain. The stored portion of the blockchain can comprise the SUBB where the SUBB was determined to be relevant at 720. The device can then aid in distribution of the blockchain to other devices. This can result in decentralization of the blockchain, which can make the blockchain distribution of computer data more robust against a failure of any one distribution node.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cited structure disclosed in Cecchetti in Rae.  The claimed invention would have been obvious because it is a combination of old elements, and in the combination each element would have performed the same function as it did separately.  Further, one of ordinary skill in the art would have recognized that the result of the combination was predictable.

Claim(s) 5, 7, 22, 24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rae and Downs as applied to claim 1 above, and further in view of U.S. Patent Pub. 2015/0379510 to Smith.
Per Claim 5: The combination of Rae and Downs discloses the subject matter of claim 1, from which claim 5 depends.  However, the combination of Rae and Downs fails to disclose, but Smith, an analogous art of blockchain, discloses:
wherein the blockchain processor is further configured to utilize the blockchain ledger to confirm details of a negotiated payment from the transaction envelope. (see Smith at ¶ 136: In stage 3.3 the financial portion of the smart contract is determined. The data producer and data buyer agree to fees and prices and payment terms for the originating dataset itself as well as for the changes to values of data items to be posted to the block chain infrastructure by the data producer. Micropayments, digital and hard currency transactions, and other payment or reward methods for the dataset and the changes in values of data items are folded into the smart contract. In stage 3.4 the data buyer is notified of pending transmission and consequent transactions and will, in some embodiments, be given an opportunity to interrupt the implementation of the smart contract, renegotiate the terms of the contract, and discontinue the contract. In stage 3.5, the data producer is notified of payments and micropayment and, in some embodiments, is enabled to renegotiate the terms of the smart contract.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rae to ensure the buyer has paid the seller for the rights to the content as disclosed in Smith.  One of ordinary skill in the art would have been motivated to do so to ensure that the seller is compensated for reselling the content and rights to the buyer.

Per Claim 7: The combination of Rae and Downs discloses the subject matter of claim 1, from which claim 7 depends.  However, the combination of Rae and Downs fails to disclose, but Smith discloses:
wherein the blockchain processor is further configured to utilize the blockchain ledger to apply a temporal window within which the transfer of the license-burdened digital content to the second electronic device must be completed. ((see Smith at ¶ 27: Communication protocols within the social network will enable finely tuned exchange of sets of DIP's and changes to DIPs between the data buyer and the data producer. At the point that both are in consensus about the trade and the value to the data buyer of a change in the value component of a DIP, subsets of actions can adjust the terms of Smart Contract. Such subsets of actions are frequencies for updates, limits on the number of DIP changes to upload within a time window, and so forth. Those skilled in the art will understand that flexibility and variability in the provision and use of API's is a necessary part of any business method for a data supply chain.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rae so that the content associated with the rights is timely provided to the buyer as disclosed in Smith.  One of ordinary skill in the art would have been motivated to include a time window to ensure timely transfer of the content to the buyer.

Per Claim 22: The combination of Rae, Downs, and Smith discloses the subject matter of claim 5, from which claim 22 depends.  Rae further discloses:
wherein the blockchain processor is further configured to validate the transaction from the compiled details of the transaction in the transaction envelope, and (see Rae at ¶ 85: The block is closed (710), in many embodiments, by providing the solution to a block challenge by, e.g., finding a nonce that results in a block hash with a predetermined number of leading zero bits. Once solved, the solution is stored in the block itself.
further update the blockchain ledger with details of the validation. (see Rae at ¶ 87: Once closed, the block may then be distributed (712) to other available and participating nodes in the decentralized ledger system. The closing of the block seals in the transactions and makes the ledger harder to modify. In particular also earlier transactions are secured as the content of this block includes a cryptographic link to previous blocks (704).)

Per Claim 24: The combination of Rae, Downs, and Smith discloses the subject matter of claim 22, from which claim 24 depends.  Rae further discloses:
wherein the update of the blockchain ledger with information regarding the validated transaction by the blockchain processor enables the second electronic device to receive the digital content from the first electronic device as licensed content. (see Rae at ¶ 69: A license transfer transaction can be entered by a initial licensee (e.g., seller) that gives her license to another licensee (e.g., buyer). A license transfer transaction contains a license identifier (or transaction identifier of the license issuance or transfer transaction) of the associated license and an identification of the buyer. In many embodiments, the identification of the buyer is her public key. In other embodiments, the licensor and licensee may be identified in other ways appreciable by one skilled in the art. Similar to the license issuance transaction described above, an encrypted content key or parts thereof encrypted using a licensee's public key can be included in the license transfer transaction The transaction is confirmed by seller with a digital signature.)

Per Claim 26: The combination of Rae, Downs, and Smith discloses the subject matter of claim 24, from which claim 26 depends.  Rae further discloses:
wherein the on- chain recordation of the license enables the second electronic device to transfer the licensed content to a third electronic device different from the first and second electronic devices subject to at least the encumbrance data. (see Rae at ¶ 82: Another potential type of transaction is a transfer which occurs when one licensee transfers their license to another person using the decentralized ledger. In many embodiments, implementation of different licensing models are available including, but not limited to: sale, rental, pay-per-view, and/or re-sale of individual licenses for second-hand markets. In a number of embodiments, there are limits placed on the amount of transactions allowed which may simulate a more marketplace style of environment.)

Per Claim 27: The combination of Rae, Downs, and Smith discloses the subject matter of claim 26, from which claim 27 depends.  Rae further discloses:
wherein the blockchain processor is further configured to further update the blockchain ledger upon transfer of the licensed content from the second electronic device to the third electronic device. (see Rae at ¶ 82: Another potential type of transaction is a transfer which occurs when one licensee transfers their license to another person using the decentralized ledger. In many embodiments, implementation of different licensing models are available including, but not limited to: sale, rental, pay-per-view, and/or re-sale of individual licenses for second-hand markets. In a number of embodiments, there are limits placed on the amount of transactions allowed which may simulate a more marketplace style of environment.)

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rae and Downs as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2016/0321434 to McCoy et al.
Per Claim 8: The combination of Rae and Downs discloses the subject matter of claim 1, from which claim 8 depends.  However, the combination of Rae and Downs fails to disclose, but McCoy, an analogous art of blockchain-based content distribution, discloses:
a service provider system in electronic communication, over the electronic communications network, with the blockchain processor and at least one of the first electronic device and the second electronic device. (see McCoy at FIG. 1: online host site 140)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rae to include a service provider system in communication with the blockchain processor and one of the electronic devices as disclosed in McCoy.  The claimed invention would have been obvious as it is a combination of old elements and, in the combination, the results would have been predictable.

Per Claim 9: The combination of Rae, Downs, and McCoy discloses the subject matter of claim 8, from which claim 9 depends.  However, the combination of Rae and Downs fails to disclose, but McCoy discloses:
wherein the service provider system comprises a media storage center configured to store transferrable content. (see McCoy at ¶ 24: For example, a user at a computing device 130 (such as a mobile device, laptop, and so on) may upload, over a network 125 (e.g., the Internet), such as via a mobile application 135, content to an online media host site 140 that supports a website or service that presents content to users.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rae to have a system that stores transferrable content and is connected to the blockchain processor as disclosed in McCoy.  One of ordinary skill in the art would have been motivated to do so to provide content to the buyers disclosed in Rae.

Per Claim 10: The combination of Rae, Downs, and McCoy discloses the subject matter of claim 9, from which claim 10 depends.  However, Rae fails to disclose, but Downs discloses:
wherein the license- burdened digital content to be transferred includes one or more of a storage provider ID, a device ID, a media ID, a media uniform resource identifier (URI), a timestamp, a party rating, a subscriber rating, a master content, and the license encumbering the license-burdened digital content to be transferred. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with this specific data.  However, for compact prosecution purposes, the following citation is provided: see Downs at 29:18-23: [Content URL]—A parameter in a record in the Key Description part. This is a URL that points to the encrypted Content 113 in the Content SC(s) 630 that is associated with this Metadata SC(s) 620. The Metadata SC(s) 620 itself does not contain the encrypted Content 113.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the data disclosed in Downs in Rae.  One of ordinary skill in the art would have been motivated to include such information to identify where the digital content may be accessed and enable a party to access the digital content.

Per Claim 11: The combination of Rae, Downs, and McCoy discloses the subject matter of claim 8, from which claim 11 depends.  However, the combination of Rae and Downs fails to disclose, but McCoy discloses:
further comprising a content owner system in electronic communication, over the electronic communications network, with the blockchain processor and the service provider system. (see McCoy at FIG. 1: computing device 130)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rae to include a service provider system in communication with the blockchain processor and one of the electronic devices as disclosed in McCoy.  The claimed invention would have been obvious as it is a combination of old elements and, in the combination, the results would have been predictable.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rae, Downs, and McCoy as applied to claim 11 above, and further in view of Cecchetti.
Per Claim 12: The combination of Rae, Downs, and McCoy discloses the subject matter of claim 11, f rom which claim 12 depends.  However, the combination of Rae, Downs, an McCoy fails to disclose, but Cecchetti discloses:
wherein the data science subsystem is in electronic communication, over the electronic communications network, with at least one of the content owner system and the service provider system. (see Cecchetti at ¶ 57: Method 700, at 730, can comprise storing a least a portion of the blockchain. The stored portion of the blockchain can comprise the SUBB. The device can then facilitate access to the stored SUBB by another device. At this point method 700 can end. In an aspect, method 700 enables the device to store up to the full blockchain. The stored portion of the blockchain can comprise the SUBB where the SUBB was determined to be relevant at 720. The device can then aid in distribution of the blockchain to other devices. This can result in decentralization of the blockchain, which can make the blockchain distribution of computer data more robust against a failure of any one distribution node.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Cechetti in the Rae system.  The claimed invention would have been obvious because it is a combination of old elements, and in the combination each element would have performed the same function as it did separately.  Further, one of ordinary skill in the art would have recognized that the result of the combination would have been predictable.

Claim(s) 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rae, Downs, and Smith as applied to claim 22 above, and further in view of U.S. Patent Pub. No. 2008/0065552 to Elazar et al.
Per Claim 23: The combination of Rae, Downs, and Smith discloses the subject matter of claim 22, from which claim 23 depends.  However, the combination of Rae, Downs, and Smith fails to disclose, but Elazar, an analogous art of distributing content, discloses:
wherein the blockchain processor is further configured to, after validation of the transaction, confirm that a payment amount of the negotiated payment is received by the first electronic device from the second electronic device. (see Elazar at ¶ 47: The central authority 109 may require a portion of the resale price as a condition of permitting and possibly facilitating the transfer from one user to another.  See also ¶ 55: In another embodiment illustrated by FIG. 8, there are also negotiations 141 directly between the buyer and seller, and the buyer pays the seller a price for the content transfer, as indicated by a path 141. The seller also requests that the authority 109 permit transfer of the content, as shown by a path 143, and pays the authority 109 a portion of what is to be received from the buyer for the content, per a path 145.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rae to confirm that the seller has received payment for the rights transferred as disclosed in Elazar.  One of ordinary skill in the art would have been motivated to do so to ensure a functioning marketplace for content rights.

Per Claim 25: The combination of Rae, Downs, and Smith discloses the subject matter of claim 24, from which claim 25 depends.  However, the combination of Rae, Downs, and Smith fails to disclose, but Elazar discloses:
wherein the license encumbering the licensed content is stored within the second memory. (see Elazar at ¶ 55: The authority 109 may also modify the license in the DRM device, as shown by a path 147. So far, the transaction of FIG. 8 is quite similar to that of FIG. 7. But instead of authorizing the seller's DRM device 101 to transfer the content and license to the buyer's DRM device 105, the authority 109 directly transfers these to the DRM device 105, as shown by paths 149 and 151.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rae so that the recipient device stores the license to the content as disclosed in Elazar.  One of ordinary skill in the art would have been motivated to do so to enable the recipient to use the license information to enable playback of the content.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2017/0279783 discloses systems, methods, devices, and other techniques for using distributed ledgers, such as a blockchain database, to facilitate secure distribution and use of 3D model files to 3D printers over a computing network. A 3D printer controller may access an electronic ledger that identifies a plurality of 3D model files that have been made available for distribution. A particular 3D model file and a secret key may be obtained by the printer, where the 3D model file is encrypted based on the secret key. The secret key can be decrypted using a private key associated with the computing device that corresponds to the public key. After decrypting the secret key, the particular 3D model file can be decrypted using the secret key, and after decrypting the particular 3D model file, the particular 3D model file can be executed on the printer to print a physical 3D object.
U.S. Patent Pub. No. 2013/0297385 discloses a system and method for managing the resale of digital media rights is provided. In example embodiments, user accounts that store digital media rights for digital content may be maintained. An indication that a first user having a first user account intends to transfer digital media rights for a particular digital content may is received. A verification process is performed to verify that the digital media rights of the first user are transferable. Based on an indication that a transaction has occurred, the digital media rights are transferred from the first user account to a second user account associated with a second user that is a recipient of the digital media rights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILESH B KHATRI/Examiner, Art Unit 3685